Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17-26 are allowed.
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance: the closest prior art Greenberg U.S. Publication 2006/0276813 discloses a method for treating a tricuspid valve regurgitation, comprising providing a bifurcated endograft having a Y-shaped configuration including a first leg, a second leg and a third leg  all in fluid communication; extending the first leg into the superior vena cava (SVC) and expanding a first stent adjacent a distal end of the first leg for attaching the first leg to the SVC; extending the second leg into the inferior vena cava (IVC) and expanding a second stent adjacent a distal end of the second leg for attaching the second leg to the IVC; extending the third leg into the right atrium and through the tricuspid valve; expanding a third stent an adjacent a distal end of the third leg to hold open the tricuspid valve; and a bioprosthetic valve positioned in the third leg. However, Greenberg does not expressly disclose the bioprosthetic valve is spaced proximal to the third stent, wherein the bioprosthetic valve is spaced a distance in the range from 0.0394 in. to 1.1811 in. (1.0 mm to 30.0 mm). Furthermore, Greenberg does not expressly disclose the bioprosthetic valve does not overlap any stent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774